                                          Case 3:18-md-02843-VC Document 602 Filed 01/15/21 Page 1 of 2




                                   1

                                   2                                UNITED STATES DISTRICT COURT

                                   3                              NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     IN RE: FACEBOOK, INC. CONSUMER                    MDL No. 2843
                                         PRIVACY USER PROFILE LITIGATION                   Case No. 18-md-02843-VC (JSC)
                                   6

                                   7                                                       DISCOVERY ORDER NO. 12
                                   8
                                   9

                                  10

                                  11          This MDL matter has been assigned to this Court for management of discovery. The Court

                                  12   held a discovery status conference on January 15, 2021 and this Order memorializes the decisions
Northern District of California
 United States District Court




                                  13   made at the hearing.

                                  14      A. ADI. Plaintiffs shall select 20 entries, from the previously identified 400 entries, for in

                                  15          camera review by the Court and notify Facebook by January 22, 2021—or earlier if

                                  16          possible—of the specific entries selected. The Parties shall then simultaneously brief the

                                  17          Court, limiting the respective briefs to 20 pages total, by February 5, 2021. By that same

                                  18          date, Facebook shall submit the documents for in camera review to

                                  19          jscsettlement@cand.uscourts.gov.

                                  20      B. 30(b)(6) Depositions. The Parties have thus far been unsuccessful in negotiations

                                  21          regarding the 30(b)(6) deposition required by Discovery Order No. 11. (Dkt. No. 588.)

                                  22          The Court orders the Parties to conduct the deposition in the month of February, preferably

                                  23          prior to the next status conference. Further, the deposition shall be no longer than 10 hours

                                  24          in total (over at least two days). The scope of the depositions shall be limited to the

                                  25          discoverable user data as defined by Discovery Order No. 9, (Dkt. No. 557), and how

                                  26          Facebook monetizes—directly or indirectly—and thus values user data. The purpose of

                                  27          the depositions is to gain a better understanding of Facebook’s internal operations, related

                                  28          to the scope of the depositions as described above; whether particular user data is not
                                          Case 3:18-md-02843-VC Document 602 Filed 01/15/21 Page 2 of 2




                                   1          shared, not admissible, or not monetized, is not a valid reason to object to a particular

                                   2          deposition question. If the deponent is unable or unprepared to answer particular

                                   3          questions, that can be addressed with further, more targeted, 30(b)(6) depositions if

                                   4          needed.

                                   5      C. Next Status Conference. The next video status conference shall be February 24, 2021 at

                                   6          8:30 a.m. The Parties shall submit a joint status update by February 23, 2021 at 12:00 p.m.

                                   7          IT IS SO ORDERED.

                                   8   Dated: January 15, 2021

                                   9

                                  10
                                                                                                    JACQUELINE SCOTT CORLEY
                                  11                                                                United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
